Court of Appeals, State of Michigan

                                               ORDER
                                                                             Elizabeth L. Gleicher
Heather Ann Kimball v Timothy Roland Pearson, Jr                               Presiding Judge

Docket No.     335639                                                        Michael J. Kelly

LC No.         20 I 0-002626-DM                                              Douglas B. Shapiro
                                                                              Judges


                Pursuant to the opinion issued concurrently with this order, the Comi REMANDS this
matter to the Macomb Circuit Court to resume the evidentiary hearing and reopen proofs for the sole
purpose of hearing the full testimony of the child's therapist, Josette Lucci, during which Lucci may
recount the statements and behaviors of the paiiies' children that led her to express concern about abuse
in the mother's home, as well as offer her opinions about the significance of the statements and
behaviors. This Court retains jurisdiction in this cause.

                Upon the expiration of the 56-day period in which to file an application for leave to
appeal in the Supreme Court, MCR 7.305(C)(2), the trial court shall reconvene the evidentiary heming
and take the testimony of Lucci. Those proceedings shall be given p1iority on remand until they are
concluded. The trial court shall reconsider and rule on the motion to change custody within 21 days of
the close of the evidentiary hearing. The trial court's ruling shall also provide for reasonable parenting
time for the noncustodial parent consistent with the opinion of this Comi. Within seven days after entry,
appellant shall file with this Court a copy of the order entered on remand. The transcript of all
proceedings on remand shall be prepared and filed within 21 days of the completion of the proceedings.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                        Date